Exhibit 10.1 EXECUTION COPY PURCHASE AND SALE AGREEMENT BY AND AMONG PACIFIC ASIA PETROLEUM, INC. CAMAC ENERGY HOLDINGS LIMITED CAMAC INTERNATIONAL (NIGERIA) LIMITED AND ALLIED ENERGY PLC Dated: November 18, 2009 701784886v7 TABLE OF CONTENTS ARTICLE I TRANSFER OF CONTRACT RIGHTS; RELATED TRANSACTIONS 2 Section 1.1 Oyo Field 2 Section 1.2 Transfer of Contract Rights 2 Section 1.3 Complete Transfer. 3 Section 1.4 Release and Discharge. 3 Section 1.5 No Assumption of Liabilities. 3 ARTICLE II CONSIDERATION 3 Section 2.1 Consideration Shares. 3 Section 2.2 Cash Consideration. 4 ARTICLE III THE CLOSING 4 Section 3.1 Closing. 4 Section 3.2 Deliveries of the Parties. 4 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE CAMAC PARTIES 4 Section 4.1 Organization and Standing. 4 Section 4.2 Power and Authority. 5 Section 4.3 No Conflicts. 5 Section 4.4 Representations Related to the Oyo Field and Oyo Related Agreements. 5 Section 4.5 Litigation. 7 Section 4.6 Consents and Approvals. 7 Section 4.7 Licenses, Permits, Etc. 7 Section 4.8 Material Contracts and Commitments. 7 Section 4.9 Taxes. 7 Section 4.10 Brokers; Schedule of Fees and Expenses. 8 Section 4.11 Foreign Corrupt Practices. 8 Section 4.12 Money Laundering Laws. 8 Section 4.13 OFAC. 8 Section 4.14 Environmental Matters. 9 Section 4.15 Bankruptcy. 9 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PAPI 10 Section 5.1 Organization and Standing. 10 Section 5.2 Organizational Documents. 10 Section 5.3 Power and Authority. 10 Section 5.4 No Conflicts. 11 Section 5.5 Material Contracts. 11 Section 5.6 Capitalization. 13 Section 5.7 Shares Validly Issued. 15 Section 5.8 Litigation. 15 Section 5.9 Consents and Approvals. 16 Section 5.10 Brokers; Schedule of Fees and Expenses. 16 Section 5.11 Financial Statements; Undisclosed Liabilities. 16 Section 5.12 Absence of Certain Changes or Events. 17 Section 5.13 Foreign Corrupt Practices. 19 Section 5.14 Money Laundering Laws. 19 Section 5.15 OFAC. 19 i Section 5.16 Environmental Matters. 19 Section 5.17 Taxes. 20 Section 5.18 Title. 21 Section 5.19 Accounts Receivable 21 Section 5.20 SEC Reports. 21 ARTICLE VI COVENANTS OF THE CAMAC PARTIES 22 Section 6.1 General Conduct of Business. 22 Section 6.2 Notice of CAMAC Material Adverse Effect. 22 Section 6.3 Consultation; Compliance. 23 Section 6.4 PAPI Consent Required. 23 Section 6.5 Related Tax. 23 Section 6.6 Access to Information. 24 Section 6.7 Exclusivity; No Other Negotiations. 24 Section 6.8 Fulfillment of Conditions. 25 Section 6.9 Regulatory and Other Authorizations; Notices and Consents. 25 Section 6.10 Proxy Statement. 26 Section 6.11 Certain PSC and Oyo Field Covenants. 26 ARTICLE VII COVENANTS OF THE PAPI PARTIES 26 Section 7.1 Conduct of Business. 26 Section 7.2 Proxy Statement Filing and Special Meeting. 29 Section 7.3 SEC Filings. 30 Section 7.4 Notice of PAPI Material Adverse Effect. 30 Section 7.5 CAMAC Consent Required. 30 Section 7.6 Fulfillment of Conditions. 31 Section 7.7 Regulatory and Other Authorizations; Notices and Consents. 31 Section 7.8 Exclusivity; No Other Negotiations. 31 Section 7.9 Related Tax. 32 Section 7.10 Valid Issuance of PAPI Shares. 32 Section 7.11 Oyo Agreements. 32 Section 7.12 PAPI Newco. 32 ARTICLE VIII ADDITIONAL AGREEMENTS AND COVENANTS 33 Section 8.1 Disclosure Schedules. 33 Section 8.2 Confidentiality. 33 Section 8.3 Public Announcements. 33 Section 8.4 Board Composition. 34 Section 8.5 Voting Agreement. 34 Section 8.6 ROFR Agreement. 35 Section 8.7 Fees and Expenses. 35 Section 8.8 Certain Disclaimers. 35 Section 8.9 Further Assurances 36 ARTICLE IX CONDITIONS TO CLOSING 36 Section 9.1 Joint Conditions Precedent 36 Section 9.2 CAMAC Parties Conditions Precedent 37 Section 9.3 PAPI Conditions Precedent. 39 ARTICLE X INDEMNIFICATION 40 Section 10.1 Survival. 40 ii Section 10.2 Indemnification by the CAMAC Parties. 40 Section 10.3 Indemnification by PAPI. 41 Section 10.4 Limitations on Indemnity. 42 Section 10.5 Defense of Third Party Claims. 42 Section 10.6 Determining Damages. 43 Section 10.7 Right of Setoff. 44 Section 10.8 Limitation on Recourse; No Third Party Beneficiaries. 44 ARTICLE XI TERMINATION 44 Section 11.1 Methods of Termination. 44 Section 11.2 Effect of Termination. 45 Section 11.3 Termination Recovery and Fee. 46 ARTICLE XII MISCELLANEOUS 46 Section 12.1 Notices. 46 Section 12.2 Amendments; Waivers; No Additional Consideration. 46 Section 12.3 Adjustments to Payment of Purchase Price. 47 Section 12.4 Interpretation. 47 Section 12.5 Severability. 47 Section 12.6 Counterparts; Facsimile Execution. 47 Section 12.7 Entire Agreement; Third Party Beneficiaries. 47 Section 12.8 Governing Law. 47 Section 12.9 Dispute Resolution. 47 Section 12.10 Assignment. 48 Section 12.11 Publicity. 48 Section 12.12 Governing Language. 48 ANNEX ANNEX ADefinitions SCHEDULES SCHEDULE ADescription of the Oyo Field SCHEDULE
